Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
This office action is a response to Applicant’s amendments/remarks after non-final rejection filed 2/1/2022.

As filed, claims 1, 4-12, and 17-19 are pending, wherein claims 17-19 are new; claims 13-16 are withdrawn; and claims 2 and 3 are cancelled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/21/2022 and 2/11/2022 has been considered by the Examiner.

Election/Restrictions
Regarding the newly added claims 17-19, these claims are drawn to the elected invention of Group I and thus, these claim will be examined herein.

Response to Amendments/Remarks
Applicant’s amendments/remarks, filed 2/1/2022, with respect to claims 1 and 4-12, have been fully considered and are entered.  The status for each rejection in the previous Office Action is set out below.
The § 112(b) indefinite rejection of claims 4, 6, and 7 is withdrawn per amendments.

The § 112 fourth paragraph rejection of claim 5 is withdrawn per amendments.

The claim objection of claims 1 and 7 is withdrawn per amendments. 

Claim Objections
Claims 1, 6, 7, and 18 are objected to because of the following informalities:  
a)	Regarding claim 1, the claim recites the following structure:
	
    PNG
    media_image1.png
    297
    273
    media_image1.png
    Greyscale
The arrow appears to point to instant variable o, but it looks like 0 (which is a zero), which is a typographical error, and needs to be corrected.



b)	Regarding claim 6, the claim recites the following:

    PNG
    media_image2.png
    418
    590
    media_image2.png
    Greyscale

	The extra spaces, shown above, needs to be removed.

c)	Regarding claim 7, the claim, for instance, recites the structures of compounds 435 and 439, which are blurry and thus, clearer structures are needed for the abovementioned compounds. 

d)	Regarding claim 18, the claim, for instance, recites the structure of compound 80, which is blurry and thus, clearer structure is needed for the abovementioned compound.
Appropriate correction is required.


Allowable Subject Matter
Claims 4, 5, 8-12, 17, and 19 are objected to as being dependent upon an objected base claim, but would be allowable if the objection of the base claim is corrected.

Compact Prosecution
Once the abovementioned pending claims 1, 4-12, and 17-19 are in condition for allowance, the withdrawn claims 13-16 will be eligible for rejoinder.  However, the Examiner finds that these withdrawn claims, at this time, encompassed 112(a) scope of enablement issue, which can be corrected, if claim 13 is amended in the following manner (the Examiner would like to note that the same amendment, shown below, was also made in the notice of allowance mailed on 9/29/2021 of parent application No. 15/002,303): 
replace “A method of treating a disease or disorder in a subject comprising administering a composition comprising a pharmaceutically acceptable carrier and an effective amount of the bifunctional compound of claim 1 to a subject in need thereof” with: 
-- A method of treating a disease or disorder related to androgen receptor (AR) activity in a subject having said disease or disorder comprising administering a composition comprising a pharmaceutically acceptable carrier and an effective amount of the bifunctional compound of claim 1 to the subject 

Conclusion
Claims 1, 4-12, and 17-19 are objected.
Claims 13-16 are withdrawn
Claims 2 and 3 are cancelled.
This application is in condition for allowance except for the following formal matters: 
1)	the minor language informalities in claims 1, 6, 7, and 18 as discussed above; and
2)	the amendment as discussed above for withdrawn claim 13, once it is eligible for rejoinder;
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243.  The examiner can normally be reached on Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PO-CHIH CHEN/Primary Examiner, Art Unit 1626